 


109 HRES 754 EH: 
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 754 
In the House of Representatives, U. S., 
 
April 4, 2006 
 
RESOLUTION 
 
 
 
That the following named Members be, and they are hereby, elected to the following standing committee of the House of Representatives: 

Committee on Science:Mr. Neugebauer to rank after Mr. Feeney and Mr. Mario Diaz-Balart of Florida. 

 
 
Karen L. HaasClerk. 
